                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MARCY J. FOMIN,                                    CASE NO. C17-1891-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    HAL NEDERLAND, N.V., a Curacao
      corporation, et al.,
13
                            Defendants.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to continue the trial
19   date and related case management deadlines (Dkt. No. 23). Having thoroughly considered the
20   motion and the relevant record, and finding good cause, the Court hereby GRANTS the motion
21   and ORDERS that:
22      1. Trial is CONTINUED from November 4, 2019 to June 1, 2020 at 9:30 a.m.;
23      2. Discovery motions shall be filed no later than January 3, 2020;
24      3. Discovery shall be completed no later than February 3, 2020;
25      4. Dispositive motions shall be filed no later than March 6, 2020;
26      5. Disclosure of expert testimony under Federal Rule of Civil Procedure 26(a)(2) shall be


     MINUTE ORDER
     C17-1891-JCC
     PAGE - 1
 1        made no later than March 6, 2020;

 2     6. Mediation pursuant to Western District of Washington Local Civil Rule 39.1 shall be

 3        completed no later than April 6, 2020;

 4     7. Motions in limine shall be filed no later than May 1, 2020;

 5     8. The parties shall participate in a settlement conference on May 11, 2020;

 6     9. The agreed pretrial order shall be filed no later than May 14, 2020; and

 7     10. Trial briefs, proposed voir dire, proposed jury instructions, and trial exhibits shall be filed

 8        no later than May 21, 2020.
 9        DATED this 9th day of September 2019.
10                                                          William M. McCool
                                                            Clerk of Court
11
                                                            s/Tomas Hernandez
12
                                                            Deputy Clerk
13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1891-JCC
     PAGE - 2
